     Case 2:20-cv-00525-KJM-EFB Document 11 Filed 07/23/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11    ISAAC WILSON-SEWELL, individually, and             CASE NO.: 2:20-CV-00525-KJM-EFB
      on behalf of other members of the general
12    public similarly situated and on behalf of other   JOINT STIPULATION TO EXTEND THE
      aggrieved employees pursuant to the California     DEADLINES FOR FILING MOTION TO
13    Private Attorneys General Act,                     REMAND AND RESPONSIVE PLEADING;
14                                                       ORDER
                     Plaintiff,
15    v.                                                 Action Filed:          January 22, 2020
                                                         Removed:               March 6, 2020
16    LANDCORP STAFFING, an unknown                      Trial:                 Not Yet Set
      business entity; LANDCORP STAFFING
17    SERVICES, LLC, an unknown business entity;
      LANDCORP MANAGEMENT SERVICES
18    LLC, an unknown business entity;
19    LANDCORP HOSPITALITY an unknown
      business entity; LANDCORP, an unknown
20    business entity; and DOES 1 through 100,
      inclusive,
21
                     Defendants.
22
                                             BACKGROUND
23
                    Prior to filing an answer or responsive pleading, defendants LANDCORP
24
     MANAGEMENT SERVICES, LLC and LANDCORP STAFFING SERVICES, LLC
25
     (“LandCorp” or “Defendants”) filed a Notice of Removal on March 6, 2020 to the United States
26
     District Court, Eastern District of California. Defendants and plaintiff ISAAC WILSON-
27
     SEWELL (“Plaintiff”) (collectively, the “Parties”) telephonically met and conferred through their
28
     respective counsel of record and Plaintiff agreed to amend the complaint. On March 12, the
                                                      -1-
     Case 2:20-cv-00525-KJM-EFB Document 11 Filed 07/23/20 Page 2 of 4

 1   Parties filed a Joint Stipulation to Continue Defendant’s Responsive Pleading Deadline to April
 2   10, 2020. On March 30, 2020, the Parties again met and conferred telephonically through their
 3   respective counsel of record to discuss Plaintiff’s intent to file a Motion to Remand. On April 6,
 4   2020, the Court granted the Parties’ Joint Stipulation to Extend Deadlines, extending the deadline
 5   for Plaintiff to a file the motion to remand to July 20, 2020.
 6                   Due to Defendants’ financial considerations that have been significantly impacted
 7   by the recent COVID-19 pandemic, the parties are currently negotiating in good faith in the hopes
 8   that a settlement of the entire action can be reached. The Parties entered into a confidentiality
 9   agreement, have shared informal discovery documents, and are in the process of exploring

10   settlement. The Parties now agree to a joint stipulation to extend the deadline for filing a Motion

11   to Remand by ninety (90) days, to October 18, 2020 which falls on a Sunday, thereby moving the

12   deadline to Monday, October 19, 2020, in the hope that a settlement can be reached in that time

13   frame.

14                   The parties further understand that since Defendants have yet to file an answer to

15   Plaintiff's Complaint prior to its removal to federal court, the deadline for Defendants to file an

16   answer or other responsive pleadings is governed by FRCP 81(c)(2)(A)–(C). The Parties have

17   agreed that if Plaintiff’s motion to remand fails, and the Parties have not reached a settlement of

18   the entire action,

19   Plaintiff will amend his complaint within 15 days of the Court issuing an order denying the Motion

20   to Remand. The Parties further agree that Defendant will have 30 days to file a responsive pleading

21   after Plaintiff files his amended complaint.

22                                                  STIPULATION

23            WHEREAS, Defendants filed a notice of removal on March 6, 2020;

24            WHEREAS, the Parties filed a joint stipulation to Continue Defendants’ Responsive

25   Pleading Deadline to April 10, 2020;

26            WHEREAS, the Parties met and conferred telephonically on March 11, 2020, and Plaintiff

27   agreed to amend the complaint prior to April 10, 2020;

28
                                                       -2-
     Case 2:20-cv-00525-KJM-EFB Document 11 Filed 07/23/20 Page 3 of 4

 1          WHEREAS, the Parties entered into a confidentiality agreement on May 6, 2020 and
 2   Defendants shared informal discovery documents with Plaintiff on June 12, 2020, in order to
 3   further advance settlement discussions;
 4          WHEREAS, Defendants intend to file a Motion to Dismiss Plaintiff’s Complaint;
 5          WHEREAS, Plaintiff intends to file a Motion to Remand;
 6          WHEREAS, in light of Parties’ intent to negotiate in good faith in the hopes that a
 7   settlement of the entire action can be reached, the Parties have jointly agreed that the last day for
 8   Plaintiff to file his Motion to Remand shall be extended to Monday, October 19, 2020;
 9          WHEREAS, in light of Parties’ intent to negotiate in good faith in the hopes that a

10   settlement of the entire action can be reached, the Parties have jointly agreed that if Plaintiff’s

11   Motion to Remand fails, Plaintiff will amend his complaint within 15 days of the Court issuing an

12   order denying the motion to remand.

13          WHEREAS, the Parties have agreed that Defendant will have 30 days to file a responsive

14   pleading after Plaintiff files any amended complaint.

15          NOW, THEREFORE, the Parties agree that the motion to remand deadline for Plaintiff is

16   October 19, 2020.

17   SO STIPULATED.

18

19    Dated: July 20, 2020                      MEDINA McKELVEY LLP
20
                                                By: __/s/ Allison S. Hyatt______________________
21                                                 ALLISON S. HYATT
                                                   Attorney for Defendants LANDCORP
22                                                 MANAGEMENT SERVICES, LLC; LANDCORP
                                                   STAFFING SERVICES, LLC
23
      Dated: July 20, 2020                      PARRIS LAW FIRM
24
                                                By: /s/ John M. Bickford (as authorized on 7/20/2020)
25
                                                   JOHN M. BICKFORD
26                                                 Attorney for Plaintiff

27

28
                                                       -3-
     Case 2:20-cv-00525-KJM-EFB Document 11 Filed 07/23/20 Page 4 of 4

 1                                               ORDER
 2                 This court, having reviewed parties’ Joint Stipulation to Extend the Deadlines for
 3   Filing Motion to Remand and Responsive Pleading and orders as follows:
 4          1.     The Parties’ Joint Stipulation to Extend the Deadlines for Filing Motion to
 5   Remand and Responsive Pleading is GRANTED.
 6          2.     The deadline for Plaintiff to file a motion to remand this action to the Superior
 7   Court of the State of California, County of Sacramento, shall be extended up to and including
 8   October 19, 2020.
 9          3.     If Plaintiff’s Motion to Remand fails, Plaintiff will amend his complaint within 15
10   days of the Court issuing an order denying the motion to remand.

11          4.     Defendant will have 30 days to file a responsive pleading after Plaintiff files any

12   amended complaint.

13          IT IS SO ORDERED.

14          This order resolves ECF No. 10.

15   DATED: July 22, 2020

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -4-
